“Opinión del Jttez Asociado
Sb. Frank H. Richmond.
Sin haber examinado los autos en el detalle que hubiera sido necesario si al redactar la sentencia hubiera tocado al que suscribe, concurro en desestimar la demanda interpuesta. La demanda ha sido interpuesta á mi consideración bajo dos bases distintas dentro de la. misma cuestión en el fondo. — .¿El arrenda-miento de la Hacienda “Carmen” otorgado por Don Juan Finlay como apoderado de su hermano Jorge, su dueño, á la compañía de la que ambos hermanos, Juan y Jorge, eran accionistas, era tan venta-josa para el apoderado y perjudicial á los intereses de su poderdante y de los herederos de éste, quienes habrían en corto plazo después de dicho otorgamiento sustituirle, que pudiera calificarse como frau-dulento en el sentido jurídico en lo que respecta á aquellos herede-ros y requiere para su validez legal la ratificación por dicho po-derdante en forma implícita la que no consta en los autos? No creo que en vista de un fraude jurídico claramente establecido, la ex-presión de satisfacción general con el arreglo llevado á efecto según aparece de las cartas del difunto Jorge Finlay y las conversaciones de éste con los testigos Saldaña, Crosas y Cuevillas, faltas como es-tán como pruebas inherentes de que el difunto estaba en com-pleto conocimiento de los detalles de dicho contrato de arrenda-miento, sean suficientes para establecer la ratificación expresa. A pesar de que es cierto de que esta fase del caso no ha sido presen-tada nada más que lijeramente por el abogado del demandante es en mi mente la única de la cual pudiera depender el buen re-sultado de dicha demanda por sus méritos y no encuentro hecho de tal naturaleza en el contrato de arriendo otorgado por el apode-rado que pudieran dar á éste una ventaja tan grande contra los *413intereses de su ausente 'poderdante que justificaran la conclusión ele que el contrato de arrendamiento era tanto legal como literalmente fraudulento. Mientras anás minuciosamente examina uno el contrato de arrendamiento más grande crece la convicción de que está lejos de estar en conflicto con el testamento ejecutado en años anteriores y de ser una revocación de aquél dentro de cierto límite., es un pro-yecto cuidadosamente estudiado para garantizar la ejecución de k pensado por el testador tal como lo expresa su testamento. TJna in-mensa plantación de azúcar con la necesaria maquinaria de muy difícil administración y operación, es testada á tres mujeres here-deras, el testador provee que la finca debe ser primero dejada libre de-todo gravamen, que no habrá de.gravarse nuevamente dicha finca y que' será para el absoluto goce y beneficio de aquellas herederas, con ese fin el disfrute y goce absoluto de la propiedad se suspende hasta que la hipoteca sea pagada y las sumas de las rentas que podrán gozar al presente queda limitada á trescientos pesos al mes cada una. Se provee también contra la no pensada enagenaeión de la, finca (bien que esto puede ser inefectivo por falta de todos los requisitos técnicos de un fideicomiso testamentario) por medio de una cláusula al efecto de que si fuere necesario vender la pro-piedad, lo que produjese dicha venta será invertido en fondos in gleses ó depositado en el Banco de Inglaterra. — En vista de la intención palpable en el mismo testamento no puedo encontrar que dicho contrato de arrendamiento, ejecutado por el apoderado, resul-te en manera alguna que para el mejor cumplimiento y ejecución de la intención del testador. Las alegaciones y la prueba no dejan en mi mente la más pequeña sospecha de que el arrendamiento era un propósito que traería, por consecuencia el que el apoderado se enriqueciese personalmente con perjuicio de los herederos. — Jorge Finlay poseía cuatrocientas acciones en la compañía arrendataria de cuyas acciones doscientas sesenta y una pasaron después de su muerte á dos de sus herederos y cincuenta y cinco á un legatario cjue está en relaciones de amistad con ellos y las restantes (ya fueren ochenta y cuatro ó fueren cien lo que no aparece muy claro de autos) son retenidas en condominio por los dos albaceas ó fidei-comisarios ipara destinarla á fines en conexión con su cargo. La demandante voluntariamente ha aceptado una distribución de los bienes del testador pero la cual ninguna de dichas acciones viene á poder de ésta. El esposo de una de las herederas es tenedor de acciones en su propio nombre pero los autos no indican la cuantía ni tampoco que intereses proporcionales ó dominio tiene Juan Finlay *414e¿;lá, sásodidia compañía. 'Sin embargo, cuantos heelios puedo yo deducir 'de los autos sirven para convencerme de que si el arrien do pudiera resultar beneficioso á Juan Finlay como accionista de la'-'eoinpama arrendataria, lo es también, al mismo tiempo, por ol misino instrumento y en mayor proporción, ventajoso y lucrativo á aquellos-de los herederos que voluntariamente no renunciaron su pártieipaeión como tenedores 'de acciones en sus rendimientos. El demandante alega que en el año mil novecientos cuatro las ganan-cias que' resultaron á favor de la compañía arrendataria, después de pagar lá cantidad anual y los intereses sobre la hipoteca, serán de cuatrocientos siete añil ochenta y seis pesos, que en el décimo año de dicho' plazo las ganancias serán, sin pagar cantidad alguna 'sobre la hipoteca, setenta mil pesos la hoja de balance de la com-pañía correspondiente al año de mil novecientos dos demuestra una •ganancia de quinientos' veinte y nueve mil pesos setenta y ocho centavos sobre todas las operaciones hechas durante el año en cone-xión con lá hacienda Carmen. En aquel año se produjeron cincuenta y siete mil quinientos veinte quintales de azúcar que obtuvieron un valor de ciento ochenta, y cuatro mil quinientos cuarenta y un pesos en lugar de seis mil novecientos quintales con un valor de doscientos veinte y ocho mil -novecientos pesos coano 'calcula la de-mandante. ' Los 'herederos reciben ganancias por igual de los ren-dimientos de Ja ganadería ale la compañía arrendataria, y este ele-mento puede ser desechado al tratar de buscar indicios que indi-quen la existencia de fraude alguno. No estoy seguro- de si estas hojas de balance incluyen interés ó cantidad anual alguna pagada, sobre la hipoteca, pero con toda seguridad no puede incluir una suma mayor de quince mil pesos pagados á los herederos de acuerdo con lo convenido 'en las' cláusulas de contrato de arrendamiento á. razón tie veinte y orneo centavos quintal por el azúcar producida y -diez centavos sobre cada galón de ron. Si veinte y siete mil pesos más de gravamen por concepto de la hipoteca han de ser pagados de las ganancias, la ventaja neta de la compañía arrendataria desapa-rece, y analizando la hoja de balance no puede creer que la producción de azúcar dé un rendimiento mucho mayor de la suma de cuarenta mil pesos. No existe ningún otro punto que sostenga esta faz del caso en la prueba presentada por la demandante, excepto la prueba pericial con respecto á la capacidad de la hacienda Carmen para producir azúcar y esa prueba no modifica la que creo sea una conclusión prudente de tales hechos ta.1 como he podido apreciarlo, dejando á un lado el riesgo y las dificultades á que está sujeta la *415industria mencionada, la necesidad de emplear, la suma 'de cien mil peses de capital con que explotar dicho negocio anualmente, suma que tiene que ser proporcionada por la compañía arrendataria sin ayuda de ninguna clase por parte de la demandante; y principal-mente en vista del alto grado de pericia necesaria para el buen éxito administrativo de una plantación de azúcar, y también la es-casez de administradores competentes, ese arriendo no puede con-siderarse irrazonable que traiga como resultado al tenedor tie uno' cuarta parte de las acciones de la compañía arrendataria por sus trabajos en la administración general de la finca de cien mil pesos anuales como su parte de ganancias en lugar de un benéficio de dos mil quinientos pesos que aparecen más -probable que lo que Aparece de los autos. De consiguiente la conclusión de que el alin-derado ejecutó un contrato de arrendamiento para enriquecerse per-' sonalinente y con detrimento de los intereses de los herederos no puede encontrar fundamento en la prueba presentada. 2.- — ¿La cláu-sula de renovación del contrato de arrendamiento está de tal mane-ra redactada que coloca á dicha propiedad fuera del dominio de l'os herederos por un período de tiempo indefinido y deja á estos últimos opción ó selección ninguna respecto al tiempo que ha de •durar dicho arrendamiento? El contrato de arrendamiento tam-bién se encuentra falto en lo que respecta á la forma en que va re» dactado puesto que no tiene cláusula en caso de no cumplimiento por dejar de cumplir lo que respecta á la entrega de la cantidad (pie perciben los dueños en A'ez de alquiler. Si este fuera el efecto y construcción de la cláusula catorce del contrato de arrendamiento la ventaja que este apoderado obtendría arrendando la propiedad á una corporación de la que él era accionista, posponiendo indefi-nidamente la entrada á los herederos en el completo goce de sus res-pectivos derechos corno tales, vendida á ser de ningún valor dicho Prendamiento por fraude constructivo á menos que el poderdante lo hubiese ratificado’ con la solemnidad y formalidad que necesitó y se ejecutó el testamento por el cual el poderdante otorgó-la pro-piedad’ á sus hijas sujetas solamente al pago de gravamen Hipote-cario. En estos dos particulares este contrato de arrendamiento no ha sido estimado con la extensión debida que caracteriza el tra-bajo, de. los Notarios, en. Puerto Rico, pero escasamente puede con-cebirse que esa compañía arrendataria, pudiera ser sostenida en la_ posesión de bi propiedad después de una falta voluntaria por parte de la misma á la entrega de las sumas estipuladas ni- tampoco que prórroga alguna del tiempo del arrendamiento' -á la terminación *416del. 'presente contrato puede ser efectiva sin que los herederos acce-dan á ello. No puede imaginarse qué adherencia, estricta á la letra, del contrato de arrendamiento ó tal prevención de la justicia en Ja interpretación y aplicación del Código Civil y del artículo que pro-vee la rescisión de un contrato por falta de cumplimiento de las condi-ciones estipuladas en el mismo pudiera encontrarse en los Tribunales de Puerto Rico que trajeran consigo una dilación prolongada en la toma de 'posesión de los herederos de aquello que les pertenece. He presentado ani opinión en esa forma por que no esoy seguro de que el caso tal como ha sido desarrollado por los argumentos ,de la demandan-te, tal como ha sido oído y como ha sido fallado descansa én los méritos de las cuestiones que han de ser estudiadas en el asunto y ha falta-do tiempo para realizar el trabajo necesario para escojer y coordinar un artículo del Código Civil con otro al extremo de que las conside-raciones por mí expuestas sean expresadas en la forma que expone el Código Civil y se hagan las correspondientes citas de los artículos que en aquél justifican las diferentes fases qiue yo sostengo de hi cuestión y que pueden concretamente expresarse así: La autorización general contenida, en el poder no autoriza al agente á eñriqueeerso á costa de su representado. 2. Guando un contrato ejecutado por un apoderado á nombre de su representado tiene la posible expec-tación de enriquecerse aquél á costas de éste último necesita esencial-mente para su validez una expresa y explícita autorización para hacer ese contrato ó de una confirmación del mismo que en sí viene á equivaler á una ratificación expresa y explícita y una parte que otorga un contrato de'esta índole con apoderado lo hace á su peligro propio. “3. Un contrato así hecho y que tiene dentro de su alcan-ce y efecto el enriquecerse el agente y en su consecuencia eonstrue-tivamenle fraudulento puede resolverse en la ausencia de una auto-rización expresa ó una ratificación expresa porque la autorización original para hacer el contrato no existe y siendo nulo puede ser echado á un lado en la demanda del principal ó de aquellos que queden en su puesto. Un espíritu inquisitivo con respecto á si tal contrato era la cuestión base del pleito ha guiado mi estudio del caso, y no encontrando tal elemento presente, concurro en el fallo y en los razonamientos en que está basado.-^-Franfe H. Richmond.
Resultando que contra esta sentencia la representación de la parte demandante interpuso recurso de apelación que le fué admitido, y elevados los autos á este Tribunal se personaron las partes en su oportunidad.
*417Resultando que la representación de la parte apelante en su alegato escrito 7 oralmente en el acto de la vista reprodujo todas las mismas razones que alegó en su de-manda y que constan consignadas y rebatidas en la, sen-tencia que es objeto de la ajjolación.
Resultando que la representación de la loarte apelada asimismo repitió en iguales trámites' los argumentos le-gales de su contestación y que igualmente constan dis-cutidos en el fallo de que se lia .hecho mérito.
Visto, siendo Ponente el Juez Asociado Don José Ma. Pigueras.
Aceptando los fundamentos de hedió y de derecho de la sentencia recurrida menos el décimo sexto de esta clase, y en su lugar,
16. — Considerando que el verdadero punto importan-te en este litigio y sobre el que principalmente descansa y confía la pretensión de nulidad, es la suposición de que el contrato de arrendamiento se simuló por Don Jorge I Finlay para prevenir los efectos que sobre los bienes gananciales pudieran derivarse de la demanda de divor-cio establecida por su esposa Da. Emilia Yan Khyn; pero no hay prueba alguna que de modo directo traiga al animo el convencimiento de que el contrato presidió ese propósito j no cabe jjoner simples conjeturas en frente de la escritura pública de 24 de Octubre de 1902 otorgada con todas las solemnidades y condiciones de la ley, cuya falsedad ó nulidad no se ha justificado y en la que se consigna la causa legítima de dicho contrato de arrendamiento que fué ratificado por el contratante Don Jorge I. Finlay, según cartas dirigidas por éste á Don Hilario Cuevillas y á Don Jorge Waymouth en 7 de Noviembre de 1902, por cuyas razones no es necesa-rio considerar si jjuede ó no la heredera y apelante Da. *418Josefina Finlay de Fabián ejercitar la acción de Nuli-dad de dicho contrato.
19. — Considerando que las costas del recurso deben imponerse á la parle apelante. .
Vistas las disposiciones citadas en el fallo apelado.
Fallamos que debemos confirmar y confirmamos la sentencia que en dos de Junio de 1904 dictó la Corte de Distrito de San Juan declarando sin lugar y con costas, la demanda promovida por Da. Josefina Finlay de Fa-bián contra Finíale Brothers and Waymouth Trading Co., é imponemos las costas del recurso á la parte apelan-te; comuniqúese á dicha Corte con copia de esta resolu-ción para los efectos procedentes.
Así por esta nuestra sentencia, lo pronunciamos, man-damos y firmamos.
Jueces concurrentes: Sres Presidente Quiñones y Aso-ciados Hernández y MacLeaiy.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.